internal_revenue_service department of the treasury washington dc contact person telephone number in reference to t ep ra t3 date jun uniform issue nos legend company a state b company c plan x plan y date date date date date date federal_agency d trustee w dollar_figure gentlemen this is in response to the request for letter_ruling submitted on your behalf by your authorized representative as supplemented by correspondence dated under sec_162 internal_revenue_code ruling_request the following facts and representations support your in which you request several letter rulings a and of the a company a which has its principal office in state b adopted plan x effective date contains a cash_or_deferred_arrangement described in code sec_401 which a defined contribution profit-sharing_plan which plan x is ot page your authorized representative asserts is qualified within the meaning of code sec_40l1 a and its trust exempt from tax pursuant to code sec_501 effective date a wholly owned subsidiary merged into company c which to become a wholly owned subsidiary of company a caused company c company c maintained plan y deferred arrangement described in code sec_401 restated effective date until date when the assets of plan y were merged with the assets of plan x one trust trustee w plan x and plan y were maintained as separate plans in is the qualified_plan that resulted from the date merger a profit sharing plan containing a cash or is the trustee of the merged plans plan x and plan y were of date plan x as your authorized representative asserts on your behalf that companies a and c file a consolidated federal tax_return from until sec_9_2 of plan y provided that a participant may elect to receive a distribution of his or her vested account balance as the date of his or her termination of employment of plan y further provided that the account balance of a participant who requested a distribution of his vested account balance is determined as practicable valuation_date defined as the last business_day of the month preceding the date the participant’s distribution is section a to be made of the most recent of the period of time from the date as of which an account was valued and the date it was distributed averaged two to three and one-half months as measured from the valuation_date remained fixed thus participants whose accounts were distributed during the through calendar years did not receive allocations of investment gains or losses for the period between the date an account was valued and the date a distribution was actually made participant’s account were reallocated to the remaining plan participants during that period the value of an account all earnings on a terminated federal_agency d which has jurisdiction over issues arising under title of the employee_retirement_income_security_act_of_1974 i participants who received distributions upon termination of employment between and questioned whether said distributions should have reflected investment earnings and losses during the period between the valuation_date and the date of actual distribution erisa and some plan in a letter dated date from federal_agency d to company c federal_agency d advised company c of the results of an investigation it had undertaken with respect to the loss of earnings referenced above agency d advised company c that the fiduciaries of the plan were in violation of several provisions of erisa as terminated plan participants earnings as measured from the valuation_date to the date of payment on their distributions in its letter federal_agency d also advised company c that affected plan participants were denied a substantial amount of earnings advised company c that it is our view that participants their earnings on their distributions you will be erisa as stated above and liable for any past and future lost earnings accrued as company c was also advised that it would a result of the plan’s failure to pay so long as you continue to deny a result of this practice furthermore in its letter in its letter federal in violation of federal_agency d page continue to be in violation of erisa until participant earnings were restored to the terminated participants and failure to restore the lost earnings may result in the referral of this matter to the office of the solicitor of federal_agency d for possible legal action moreover company c was advised that even if federal_agency d decided not to take any legal action company c would be subject_to suit by other parties including plan fiduciaries and plan participants or their beneficiaries in response to federal_agency d's conclusions referenced above on date dollar_figure to plan x company a on behalf of company c made a restorative payment in the such payment is being held in an unallocated plan x amount of trust account for the benefit of former plan y participants who received distributions from to and will be used to compensate such participants for potential lost earnings between the dates as values of affected participants’ accounts were fixed in connection with impending distributions and the dates on which the distributions were actually made of which the the above-referenced plan x trust account will be maintained for a period if earlier until the date that the last distribution of two years after affected participants are notified of their additional plan distributions s or check is cashed remaining in the trust account will be reallocated to the accounts of plan x participants her distribution then the amount forfeited will be restored and distributed to such participant at the end of such two year period any undistributed amounts a missing affected participant subsequently requests his or if each participant who received a distribution from plan y from to the sum of the two components approximates what an and who would have experienced a gain if investment gains and losses had been allocated to his or her account will be credited with a compensatory distribution consisting of two components an investment_adjustment and an interest adjustment affected plan participant would have if the participant had received the investment_adjustment as part of his or her actual adjustment and had invested the amount of the investment_adjustment adjustment is based upon the weighted average investment return of all investment funds offered under plan y upon the applicable_federal_rate compounded quarterly in effect under code sec_1274 participant account will exceed the amount that would have been in the account but for the fact that earnings were not credited as indicated above your authorized representative has asserted that no restored and the interest adjustment is based the investment based on the above you through your authorized representative request the following letter rulings that the proposed restorative payment described above the extent used to reimburse affected plan y participants for lost earnings as indicated above to will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 page will not adversely affect the qualified status of plan x code sec_401 or its related trust pursuant to either or code sec_401 a will not when made to plan x result in taxable_income to plan x participants or their beneficiaries under code sec_402 or the trust described herein and will be deductible in full by company a pursuant to code sec_162 you through your authorized representative also request the following letter_ruling that distributions from the plan x trust account referenced above will be eligible rollover distributions within the meaning of code sec_402 code section in accordance with the requirements of said with respect to your first three ruling requests sec_401 of the code provides that the contributions or benefits provided under a retirement_plan qualified under sec_40l a in favor of highly compensated employees as defined in sec_414 code of the code may not discriminate of the sec_404 of the code generally provides that contributions made by an employer to or under a stock bonus pension profit-sharing or annuity plan shall be deductible under sec_404 subject_to the limitations contained therein sec_401 of the code provides generally that a_trust shall not constitute a qualified_trust under this section if the plan of which such trust is limitations of sec_415 a part provides for benefits or contributions which exceed the sec_415 of the code provides in part that a_trust which is part a pension profit-sharing or stock_bonus_plan shall not constitute a of qualified_trust under sec_40l a if- a in the case of a defined_benefit_plan the plan provides for the payment of benefits with respect to a participant which exceeds the limitations of subsection b or b in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c sec_415 and benefits in the case where an individual is benefit and a defined_contribution_plan maintained by the same employer of the code provides limitations on employer contributions a participant in both a defined page sec_1 b of the income_tax regulations provides that the term annual_additions includes employer contributions which are made under the plan sec_1 b further provides that the commissioner may appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants’ accounts as giving rise to annual_additions in an code sec_4972 imposes on an employer an excise_tax on nondeductible a qualified_plan sec_4972 defines nondeductible_contributions to contributions as the excess if any year by the employer to or under such plan over the amount allowable as deduction under sec_404 te subsection e thereof and the amount determined under subsection c the preceding year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 determined without regard to subsection e thereof for such contributions determined without regard of the amount contributed for the taxable for the taxable_year for a code sec_402 generally provides that amounts held in a_trust that is exempt from tax under code sec_501 meets the qualification requirements of code sec_401 will not be taxable to participants until such time as such amounts are actually distributed to distributees under such plan and that is part of a plan that neither the code nor the income_tax regulations promulgated thereunder provide guidance as constitute contributions for purposes of the above-referenced sections of the code to whether company a's proposed restorative payment should in this case the payment which company a made to plan x which payment is referred to above will ensure that the affected participants in plan y which was merged into plan x on date receive amounts representing investment gains to which they are entitled and which they would have received absent the administrative errors referenced above as indicated by the facts of this case the replacement payment was made in response to potential claims against company c by company a controlled_group of which company a initially unallocated but will within a period not to exceed two years be paid to plan y participants that incurred loss as a result of the failure of the plan y administrator to add investment earnings to the amounts of their lump sum distributions is the parent a member of a the replacement payment was thus based on the above we conclude as follows with respect to your first three ruling requests that the proposed restorative payment described above to the extent used to reimburse affected plan y participants for lost earnings as indicated above will not constitute a contribution or other payment page subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of plan x code sec_401 and or its related trust pursuant to either or code sec_401 a will not when made to the plan x trust account described herein result in taxable_income to affected plan x participants or their beneficiaries under code sec_402 with respect to your fourth ruling_request code sec_162 provides that there shall be allowed as expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction all the ordinary and necessary in general payments made in settlement of lawsuits or potential lawsuits are deductible if the acts that give rise to the litigation were performed in the ordinary conduct of the taxpayer's business in kornhauser v united_states u s vii-2 c b the taxpayer claimed entitlement to deduct dollar_figure in attorney fees as a business_expense because they were incurred to defend a lawsuit brought by a former partner for an accounting the court held the attorney fees deductible because the lawsuit proximately resulted from the taxpayer's business in cochrane v commissioner b t a acq x-2 c b an attorney paid dollar_figure to a client to compensate for not adequately protecting the client’s interests ordinary_and_necessary_expense of the attorney’s business the court held that the payment was an in butler v commissioner t c acq 1952_1_cb_1 an officer and director of a bankrupt corporation was allowed to deduct a payment in settlement of a suit arising out of profits made by his wife from sales of the corporation's bonds attorney fees and an additional_amount to the consent judgment was deductible unfavorable publicity and protect the payor's business reputation the court held that the payment by the taxpayer of a bondholders committee pursuant to the payment was made to avoid in pepper v commissioner t c acq 1962_1_cb_4 the court held that the payments made by an attorney to repay loans made to another person upon his recommendation during the course of his business were deductible since the payments were made to protect the attorney's practice there is expenditure before it can qualify as deductible ordinary and appropriate to the conduct of the taxpayer's business no requirements that there be a legal_obligation to make an the expenditure must only be in united_states v gilmore u s the court held that the origin and character of the claim with respect to which an expense was incurred is the controlling test of whether the expense was a deductible business_expense the deductibility of an expense depends not on the consequences that ree may or may not result from the payment but on whether the claim arises in connection with a taxpayer's business or profit-seeking activities in 383_us_687 the court construed the term necessary in the context of sec_162's ordinary and necessary business_expense requirement as imposing only the minimal requirement that the expense be appropriate and helpful for the development of the taxpayer's business no court case has been found which deals with the treatment of payments by an employer to reimburse a defined_contribution_plan for losses suffered by the plan arising from breach of fiduciary responsibility however there have been many cases with similar fact patterns in which business_expense deductions were allowed to taxpayers additional examples include abbott v commissioner b t a regularly engaged in the business of serving in commissioner t c settle objections to their final account federation bank trust co commissioner t c the payment by a_trust company of claims arising from alleged mismanagement of the liquidation of a bank's assets for the benefit of former depositors and devito v commissioner t c memo a lawsuit for breach of a covenant_not_to_compete and breach of fiduciary duties in which the taxpayer was permitted to deduct a payment in settlement of a dollar_figure liability incurred in connection with being expenditures by executors and trustees to a fiduciary capacity macy v v the service's position with respect to the deductibility of payments made to resolve actual or potential claims of legal liability or to uphold business reputation is consistent with the case authorities cited revrul_73_226 1973_1_cb_63 states the taxpayer's business payments made to avoid extended controversy and the expense of litigation and to avoid unfavorable publicity and injury to reputation are currently deductible rule even though there is serious doubt as taxpayer's legal liability commissioner t c c b payments to settle and compromise litigation are business_expenses if the motive is to protect the taxpayer from a possible lawsuit and the exposure to liability added legal fees reputation to the laurence m marks v old town corp v commissioner t c and damages to its this is the c b acq acq in the present case the facts indicate that the restorative payment to in which former participants in plan y participate by company a was plan x made to resolve actual or potential claims against company c same controlled_group as company a for breach es of fiduciary duty which arose because plan y participant accounts were not credited with investment earnings for the period of time between the valuation_date s and the date that distributions to affected plan y participants were actually made the situation in which company a finds itself arose in the ordinary course of company c’s trade_or_business no serious question of its business a member of the there i sec_30 page origin substantial_authority holds that payments of the type described herein made to satisfy or preempt similar claims arising in the ordinary course of a trade_or_business are deductible business_expenses accordingly with respect to your fourth ruling_request we conclude as follows that the proposed restorative payment described above to the extent used to reimburse affected plan y participants for lost earnings as indicated above will be deductible in full by company a pursuant to code sec_162 with respect to your fifth ruling_request code sec_402 provides that distribution into an eligible_retirement_plan the amount so transferred shall not be includible in income for the taxable_year in which paid an employee transfers any portion of an eligible rollover if code sec_402 provides that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- for the life i lives employee's designated_beneficiary or or joint life expectancies of the employee and the or life expectancy of the employee or the joint ii for a specified period of years or more and b any distribution to the extent such distribution is required under sec_401 code sec_402 b defines an eligible_retirement_plan to include an individual_retirement_account described in code sec_408 an individual_retirement_annuity described in code sec_408 a qualified_trust and an annuity plan described in code sec_403 code sec_402 provides generally that sec_402 c shall not apply to any transfer of day on which the distributee received the property distributed a distribution made after the 60th day following the code sec_402 by its terms refers to distributions made from a the distributions in this case will be code sec_401 retirement_plan made from the plan x trust account created to hold the restorative payment referenced herein the trust account was created for the sole purposes of holding additional_amounts due and making distributions to affected plan participants in former plan y which had been merged into plan xx bom me accordingly with respect to your fifth ruling_request the service concludes as follows that distributions from the plan x trust account referenced above will be eligible rollover distributions within the meaning of code sec_402 code section in accordance with the provisions of said this ruling letter is based on the assumption that plan x meets the applicable sec_401 of the code qualifications and that its related trust is tax-exempt within the meaning of sec_50l a of the code assumes that plan y met the applicable sec_40l a of the code qualifications and that its related trust was tax-exempt within the meaning of sec_501 of the code at all times relevant thereto expressed as above under any other provisions of the code and regulations to the federal tax consequences of the transactions described no opinion is it also additionally this ruling letter is based on the representation made herein that the payments described in this letter_ruling will be made to resolve potential claims for breach of fiduciary duty relating to the management of plan y of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by this ruling letter finally no opinion is expressed as to the tax treatment the representations herein like all factual representations made to the internal_revenue_service in applications for rulings are subject_to verification on audit by service field personnel pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours ber prius frances v sloan chief employee_plans technical group tax exempt and governmental entities division enclosures deleted copy of letter_ruling form_437 go
